Citation Nr: 0827569	
Decision Date: 08/14/08    Archive Date: 08/22/08

DOCKET NO.  03-23 074	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to compensation benefits under the provisions 
of 38 U.S.C.A. 
§ 1151 for a left below the knee amputation.

2.  Entitlement to compensation benefits under the provisions 
of 38 U.S.C.A. 
§ 1151 for a left hip arthroplasty.

3.  Entitlement to special monthly compensation (SMC) based 
on the need for regular aid and attendance or by reason of 
being housebound.

4.  Entitlement to an automobile and adaptive equipment, or 
to adaptive equipment only.
 
5.  Entitlement to special home adaptation or specially 
adapted housing.


REPRESENTATION

The veteran represented by:  Fleet Reserve Association
ATTORNEY FOR THE BOARD

S. A. Mishalanie, Counsel


INTRODUCTION

The veteran served on active duty from August 1948 to 
February 1950.

This appeal to the Board of Veterans' Appeals (Board) arose 
from a May 2002 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  The RO 
in Winston-Salem, North Carolina, has jurisdiction over this 
case.  In July 2004, the Board remanded the claims for 
additional development.


FINDINGS OF FACT

1.  There is no negligence or fault on the part of VA in the 
medical care rendered in treating the veteran's left foot 
infection, which led to a left below the knee amputation and 
an infection of the left hip arthroplasty and these 
disabilities were not the result of an event not reasonably 
foreseeable in conjunction with VA treatment.  

2.  The veteran is not institutionalized and is not shown to 
be permanently bedridden or so helpless as to be in need of 
the regular aid and attendance of another person as a result 
of his service-connected disabilities.

3.  The veteran is not confined to his home or its immediate 
premises by reason of a service-connected disability.

4.  The veteran does not have loss or permanent loss of use 
of one or both feet or one or both hands, permanent 
impairment of vision of both eyes, or ankylosis of one or 
both knees or hips due to service connected disabilities.

5.  The veteran does not have a service connected disability 
that results in the loss, or loss of use, of both lower 
extremities, blindness in both eyes, or the loss or loss of 
use of one lower extremity, together with residuals of 
organic disease or injury or with loss of use of one upper 
extremity, nor does the medical evidence show the existence 
of these criteria.

6.  The veteran is not service-connected for a disability 
that is productive of blindness in both eyes with 5/200 
visual acuity or less or includes the anatomical loss or loss 
of use of both hands, nor does the medical evidence show the 
existence of such disability.


CONCLUSIONS OF LAW

1.  The criteria are not met for compensation under 38 
U.S.C.A. § 1151 for a left below the knee amputation.  38 
U.S.C.A. § 1151 (West 2002); 38 C.F.R. § 3.1, 3.6, 3.361 
(2007).

2.  The criteria are not met for compensation under 38 
U.S.C.A. § 1151 for a left hip arthroplasty.  38 U.S.C.A. §§ 
1151; 38 C.F.R. § 3.1, 3.6, 3.361.

3.  The criteria for SMC based on the need for regular aid 
and attendance, or on account of being housebound, are not 
met. 38 U.S.C.A. § 1114 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.350, 3.352 (2007).

4.  The criteria for financial assistance in the purchase of 
an automobile or other conveyance with adaptive equipment, or 
adaptive equipment only have not been met.  38 U.S.C.A. §§ 
3901, 3902 (West 2002 & Supp 2008); 38 C.F.R. §§ 3.808, 4.63 
(2007).

5.  The criteria for specially adapted housing or for special 
home adaption have not been met. 38 U.S.C.A. § 2101(a) (West 
2002 & Supp. 2008); 38 C.F.R. § 3.809 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Clams Assistance Act of 2000 as amended (VCAA) 
and implementing regulations impose obligations on VA to 
provide claimants with notice and assistance.  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 
C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  

Pursuant to the VCAA, upon receipt of complete or 
substantially complete application for benefits, and prior to 
an initial unfavorable decision, VA must:  (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; and (3) inform the claimant about the information 
and evidence the claimant is expected to provide.  38 
U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b); Pelegrini v. Principi, 
18 Vet. App. 112, 120-121 (2004) (Pelegrini II).  

Section 3.159 was recently amended to eliminate the 
requirement that VA request that a claimant submit any 
evidence in his or her possession that might substantiate the 
claim.  73 Fed. Reg. 23353 (Apr. 30, 2008) (effective for 
claims pending on or after May 30, 2008).

The veteran was sent a VCAA notice letters in March 2002, 
August 2002, and July 2004.  The letters provided him with 
notice of the evidence necessary to substantiate his claims, 
the evidence VA would assist him in obtaining, and the 
evidence it was expected that he would provide.  
Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002); 
Charles v. Principi, 16 Vet. App. 370 (2002).  The July 2004 
letter also specifically requested that he submit any 
evidence in his possession pertaining to his claims.  Thus, 
the content of the letters provided satisfactory VCAA notice 
in accordance with § 5103(a) and § 3.159(b)(1) as specified 
in Pelegrini II.

The U.S. Court of Appeals for Veterans Claims (Court) has 
held that content-complying VCAA notice must be provided 
prior to an initial unfavorable decision by the RO.  
Pelegrini II, 18 Vet. App. at 120.  The March 2002 VCAA 
letter was sent prior to the RO's initial decision, but there 
was a timing deficiency with regard to the August 2002 and 
July 2004 notice letters.  This timing deficiency was cured, 
however, by readjudication of the claims in a January 2008 
supplemental statement of the case (SSOC).  Mayfield v. 
Nicholson, 499 F.3d 1317, 1323-4 (Fed. Cir. 2007).  

In developing his claims, VA obtained the veteran's service 
treatment records (STRs), and VA treatment records.  In 
addition, VA examinations were provided in August 2001, 
January and June 2002, February 2003, and September 2006.  A 
VA medical opinion was also obtained in September 2007.  
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  There is no 
reported evidence that has not been obtained.

No further development is required to comply with the 
provisions of the VCAA or the implementing regulations.  
Conway v. Principi, 353 F. 3d. 1369 (Fed. Cir. 2004).  
Accordingly, the Board will address the merits of the claims.


Entitlement to Compensation under 38 U.S.C.A. § 1151

Under VA law, when a veteran suffers additional disability or 
death as the result of training, hospital care, medical or 
surgical treatment, or an examination by VA, disability 
compensation shall be awarded in the same manner as if such 
additional disability or death were service-connected.  See 
38 U.S.C.A. § 1151; 38 C.F.R. 
§ 3.361.

For claims filed on or after October 1, 1997, as in this 
case, the veteran must show that the VA treatment in question 
resulted in additional disability and further, that the 
proximate cause of the additional disability was 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on VA's part in 
furnishing the medical or surgical treatment, or that the 
proximate cause of the disability was an event which was not 
reasonably foreseeable.  See 38 U.S.C.A. 
§ 1151; see also VAOPGCPREC 40-97 (1997).

In determining whether additional disability exists, the 
veteran's physical condition immediately prior to the 
beginning of the hospital care, medical or surgical 
treatment, or other incident in which the claimed disease or 
injury was sustained (i.e., medical examination, training and 
rehabilitation services, or work therapy), is compared to the 
veteran's condition after such treatment, examination or 
program has stopped.  See 38 C.F.R. § 3.361(b).

Provided that additional disability is shown to exist, the 
next consideration is whether the causation requirements for 
a valid claim have been met.  In order to establish actual 
causation, the evidence must show that the medical or 
surgical treatment rendered resulted in the veteran's 
additional disability.  See 38 C.F.R. 
§ 3.361(c)(1).  Furthermore, the proximate cause of the 
disability claimed must be the event that directly caused it, 
as distinguished from a remote contributing cause.  To 
establish that carelessness, negligence, lack of proper 
skill, error in judgment or other instance of fault 
proximately caused the additional disability, it must be 
shown either that VA failed to exercise the degree of care 
expected by a reasonable treatment provider, or furnished the 
medical treatment at issue without the veteran's informed 
consent.  See 38 C.F.R. § 3.361(d)(1).  Proximate cause may 
also be established where the veteran's additional disability 
was an event not reasonably foreseeable -- to be determined 
based on what a reasonable health care provider would have 
foreseen.  The event need not be completely unforeseeable or 
unimaginable, but must be one that a reasonable health care 
provider would not have considered to be an ordinary risk of 
the treatment provided.  In determining whether an event was 
reasonably foreseeable, VA will consider the type of risk 
that a reasonable health care provider would have disclosed 
as part of the procedures for informed consent (in accordance 
with 38 C.F.R. § 17.32).  See 38 C.F.R. 
§ 3.361(d)(2).

The veteran is claiming entitlement to compensation under 38 
U.S.C.A. § 1151 for a left below the knee amputation.  He 
alleges that the amputation was necessary because of delay in 
VA treatment of an infection in his left foot.

The veteran was first treated for left foot symptoms at the 
VA medical center (VAMC) in Asheville, North Carolina.  On 
January 5, 2001, he was seen in the emergency room with 
complaints of a 4-week history of intermittent swelling and 
redness in his left foot.  He said he trimmed a bunion 5 
months previously and it started bleeding.  He was involved 
in a motor vehicle accident before Thanksgiving and the 
emergency room doctor told him to stay off the foot.  On 
examination, his left foot was mildly edematous with a bright 
pink great toe.  The assessment was cellulitis of the left 
great toe.  He was given a 10-day course of antibiotics 
(Keflex) and told to follow-up with primary care on January 
10.

On January 10, 2001, the veteran was seen by a physician's 
assistant (J.J.).  The veteran said the toe was much better 
with Keflex.  He said symptoms began after trimming a bunion 
over Thanksgiving.  On objective examination there was 
erythema of the left great toe with maceration and peeling 
skin.  He was told to continue with Keflex and return at the 
end of the following week for a recheck.  

On January 18, 2001, the veteran was seen by J.J.  The 
veteran said that his toe was better.  On objective 
examination, there was minimal scaling, but the toe was still 
erythematous.  It was noted that there was a shallow healing 
area lateral to where he had previously trimmed the bunion.  
He was told to return in two weeks.

On January 23, 2001, the veteran was seen by the mental 
health clinic for dysthymia.  On February 2, 2001, he was 
seen in primary care for a follow-up appointment for colon 
polyps.  On February 6, 2001, he was seen in the emergency 
room for complaints of blood in his urine.  The diagnosis was 
a urinary tract infection (UTI) and he was given a 10-day 
course of antibiotics (Norfloxin).  He did not mention any 
problems with his left foot during those appointments.

On February 20, 2001, the veteran was seen in primary care by 
J.J.  Slow improvement of the toe was noted.  On objective 
examination, the toe looked better, but was still sloughing 
medially.  It was noted he was treated for a UTI with 
antibiotics on February 6.  A podiatry consultation was 
recommended and he was told to return in 3 weeks.

On February 28, 2001, the veteran was admitted with a 
diagnosis of cellulitis of the left foot.  He said that he 
had increased swelling over the past week and increased pain 
over the past 4 days.  He said he developed a fever and 
chills the day before.  On objective examination, the area of 
cellulitis extended upward to the mid left calf.  He had a 
stage II wound on his left great toe with surrounding 
erythema and skin desquamation.  There was a discolored 
bluish area around the wound.  A surgical note on March 3, 
2001, indicates he was given intravenous (IV) antibiotics and 
the left leg erythema showed improvement but fluid collection 
was noted and he was scheduled for surgery to incise and 
drain the fluid.  That morning the foot and lower extremity 
were much worse.  There was intense redness around the great 
toe and new necrotic areas on the great toe dorsally.  The 
rapid spread of the infection despite aggressive IV 
antibiotics indicated that he had developed necrotizing 
fasciitis (flesh eating bacteria).  Because of the life-
threatening nature of the infection, a below the knee 
amputation was recommended and performed after consultation 
with the veteran and his wife.  

A July 2001 discharge summary indicates the veteran began 
experiencing left hip pain at the site of the left total 
arthroplasty.  A preoperative work-up revealed an infected 
left total hip arthroplasty.  He was admitted for the 
resection of the left hip arthroplasty and the insertion of 
antibiotic beads.  

In the veteran's various statements, he alleges that the 
delay in care of his left foot infection led to the below the 
knee amputation, which in turn led to the infection of his 
left hip arthroplasty and corrective surgery.  In August 
2002, he said that he called VA between February 20 and 28, 
but a nurse said that primary care could not see him without 
an appointment and the emergency room was full.  

In July 2004, the Board remanded the case in part to obtain a 
VA medical opinion as to whether the lack of proper VA 
medical care resulted in the left below the knee amputation.  

In September 2007, Dr. Hamilton reviewed the veteran's claims 
file and concluded that there was no negligence or 
substandard care on the part of the VAMC in treating the left 
foot infection.  Rather, the doctor said that the appropriate 
recognition of necrotizing fasciitis by VA surgeons and rapid 
surgical intervention saved the veteran's life.  Furthermore, 
it was noted that he was kept on antibiotics post-operatively 
and the possibility of bacterial seeding of the ipslilateral 
hip prostheses was noted, but not a preventable complication 
of the infection.  

In sum, the evidence does not indicate that the medical care 
rendered by VA proximately caused the necrotizing fasciitis, 
which resulted in the left below the knee amputation and 
infection of the left hip arthroplasty.  The left foot 
infection became worse between February 20 and 28, and the 
veteran said he was told by VA staff that he could not be 
seen by primary care without an appointment and the emergency 
room was full.  Not withstanding this advice, he clearly 
understood that the emergency room was available in such 
situations since he had already visited the emergency room 
twice that year - once in January for his left foot and once 
in February for a urinary tract infection, and he did seek 
treatment on February 28.  Given his experience with VA's 
emergency room, his allegation that he delayed VA treatment 
because of advice from VA staff is not credible.  He made a 
choice not to visit the emergency room until February 28, a 
day after he began to experience fever and chill symptoms.  
The veteran had been treated with two courses of antibiotics 
in the prior two months and the bacterial infection in his 
foot was resistant even to an aggressive IV antibiotic 
treatment.  In sum, the Board does not find fault on VA's 
part to provide a basis for § 1151 compensation for the left 
below the knee amputation and infection of the left hip 
arthroplasty.

For these reasons, the claims for § 1151 compensation must be 
denied because the preponderance of the evidence is 
unfavorable-meaning there is no reasonable doubt to resolve 
in the veteran's favor.  38 U.S.C.A. § 5107(b); Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996); 38 C.F.R. §§ 4.7, 4.21.

SMC for Aid and Attendance or Housebound Status

SMC is payable to a veteran who by reason of service 
connected disability is permanently bedridden, blind in both 
eyes, or so helpless as to be in need of regular aid and 
attendance.  38 U.S.C.A. § 1114(l); 38 C.F.R. § 3.350(b).

The following factors will be afforded consideration in 
determining whether the veteran is in need of regular aid and 
attendance of another person: the inability of the veteran to 
dress or undress himself, or to keep himself ordinarily clean 
and presentable; frequent need of adjustment of any special 
prosthetic or orthopedic appliances which by reason of the 
particular disability cannot be done without such aid; 
inability of the veteran to feed himself through the loss of 
coordination of upper extremities or through extreme 
weakness; inability to attend to the wants of nature; or 
incapacity, physical or mental, which requires care or 
assistance on a regular basis to protect the veteran from the 
hazards or dangers incident to his daily environment.  38 
C.F.R. § 3.352(a).

It is not required that all of the disabling conditions 
enumerated in 38 C.F.R. 
§ 3.352(a) be found to exist before a favorable rating may be 
made.  The particular personal functions which the veteran is 
unable to perform should be considered in connection with her 
condition as a whole.  It is only necessary that the evidence 
establish that the veteran is so helpless as to need regular 
aid and attendance, not that there is a constant need.  38 
C.F.R. § 3.352(a); see also Turco v. Brown, 9 Vet. App. 222, 
224 (1996) (holding that at least one factor listed in § 
3.352(a) must be present for a grant of SMC based on need for 
aid and attendance).

"Bedridden" will be that condition which, through its 
essential character, actually requires that the claimant 
remain in bed.  The fact that claimant has voluntarily taken 
to bed or that a physician has prescribed rest in bed for the 
greater or lesser part of the day to promote convalescence or 
cure will not suffice.  38 C.F.R. 
§ 3.352(a).

SMC is also payable, under 38 U.S.C. 1114(s), where the 
veteran has a single service-connected disability rated as 
100 percent and, (1) has additional service-connected 
disability or disabilities independently ratable at 60 
percent, separate and distinct from the 100 percent service-
connected disability and involving different anatomical 
segments or bodily systems, or (2) is permanently housebound 
by reason of service-connected disability or disabilities.  
This requirement is met when the veteran is substantially 
confined as a direct result of service-connected disabilities 
to her dwelling and the immediate premises or, if 
institutionalized, to the ward or clinical areas, and it is 
reasonably certain that the disability or disabilities and 
resultant confinement will continue throughout his lifetime.  
38 C.F.R. 
§ 3.350(i)(2).

The evidence indicates the veteran is in need of regular aid 
and attendance but not because of his service-connected 
disabilities.  He is service-connected for generalized 
anxiety order at 50 percent, an incisional hernia at 20 
percent, decreased visual acuity in the left eye at 20 
percent, and residuals of an injury to the right little 
finger at 0 percent.  His combined schedular rating is 70 
percent and he is receiving a total disability rating based 
on individual unemployability (TDIU).

The report of an August 2001 examination for housebound 
status or permanent need for regular aid and attendance (VA 
Form 21-2680) indicates the veteran was wheelchair mobile.  
He had no restrictions of the upper body and was able to feed 
and dress himself and attend to personal hygiene.  His 
restrictions involved a left below the knee amputation, a 
painful left hip status post-removal of left hip 
arthroplasty, and an inability to bear weight on his lower 
right extremity.  It was noted that he was not housebound.  
It was also noted that he had depression, which was 
controlled with medication.

The reports of a January and June 2002 examinations for 
housebound status or permanent need for aid and attendance 
(VA Forms 21-2680) indicate similar findings.  In June 2002, 
it was also noted that the veteran had difficulty buttoning 
his shirt and had trouble with fine motor skills.  Chronic 
pain in his back was also noted.  

The report of a February 2003 VA examination indicates the 
veteran was unable to bath without assistance.  He also 
required help cooking, cleaning, and doing laundry.  He was 
not bedridden.  The examiner noted that the veteran was 
restricted because he was wheelchair bound and could only 
stand for a few minutes.  The examiner noted that the left 
below the knee amputation and missing left hip joint along 
with weakness in the right hand made the veteran permanently 
wheelchair dependant.  He required help getting food and 
bathing himself.  

The report of a February 2003 VA eye examination indicates 
the veteran's best correctable visual acuity was 20/60 +2 in 
the right eye and 20/200 in the left eye.  Visual field was 
full in the right eye.  A February 2001 examination had 
revealed visual field impairment in the left eye with 
corrected average contraction to 39 degrees.

The report of the September 2006 VA examination indicates the 
veteran required assistance dressing and bathing himself.  
The examiner opined that the veteran was totally disabled due 
to a combination of flail and painful left hip, arthritic 
painful left knee with below the knee amputation, an 
arthritic right hip, weakness of the right lower extremity, 
and limited motion of the lower back.  These disabilities are 
not service-connected.  

In sum, the evidence indicates the veteran requires aid and 
attendance, but not because of his service-connected 
disabilities.  Furthermore, he is not housebound.  Therefore, 
the claim for SMC must be denied because the preponderance of 
the evidence is against the claim-meaning there is no 
reasonable doubt to resolve in the veteran's favor.  
38 U.S.C.A. § 5107(b); Alemany v. Brown, 9 Vet. App. 518, 519 
(1996); 38 C.F.R. §§ 4.7, 4.21.

Automobile and Adaptive Equipment

The veteran contends that he is entitled to financial 
assistance for the purchase of an automobile and adaptive 
equipment, or adaptive equipment only.

In general, financial assistance may be available to a 
veteran for the purchase of an automobile and adaptive 
equipment or adaptive equipment only.  38 U.S.C.A. 
§§ 3901, 3902.

A certification of eligibility for financial assistance in 
the purchase of one automobile or other conveyance in an 
amount not exceeding the amount specified in 38 U.S.C.A. § 
3902 and of basic entitlement to necessary adaptive equipment 
will be made where the claimant meets certain requirements 
pertaining to his active service, nature of his disability, 
and certification as to who will use the automobile.  The 
provisions concerning the nature of the veteran's disability 
are the most relevant at this time.  In order for the veteran 
to receive assistance in the purchase of an automobile and 
adaptive equipment, one of the following must exist and be 
the result of injury or disease incurred or aggravated during 
active military, naval or air service; loss or permanent loss 
of use of one or both feet; loss or permanent loss of use of 
one or both hands; or permanent impairment of vision of both 
eyes with central visual acuity of 20/200 or less in the 
better eye, with corrective glasses, or central visual acuity 
of more than 20/200 if there is a field defect in which the 
peripheral field has contracted to such an extent that the 
widest diameter of visual field subtends an angular distance 
no greater than 20 degrees in the better eye.  For adaptive 
equipment eligibility only, ankylosis of one or both knees or 
one or both hips must be present.  38 C.F.R. § 3.808.

In this case, the veteran does not meet any of the 
requirements necessary to entitle him to either an automobile 
and adaptive equipment or adaptive equipment only. Although 
the veteran has a left below the knee amputation, as 
explained above, this is not a service-connected disability 
and he is not entitled to § 1151 compensation.  

Furthermore, although he is service-connected for decreased 
visual acuity in the left eye, he does not have central 
visual acuity of 20/200 or less in the better eye or visual 
field impairment 20 degrees of less. 

In short, as the veteran fails to meet any of the criteria 
for either an automobile and adaptive equipment or adaptive 
equipment only, he is not entitled to the benefit sought on 
appeal.  38 U.S.C.A. § 5107(b).


Housing

Applicable regulations provide that specially adapted housing 
is available to a veteran who has a permanent and total 
service-connected disability due to:  (1) the loss, or loss 
of use, of both lower extremities, such as to preclude 
locomotion without the aid of braces, crutches, canes, or a 
wheelchair; or (2) blindness in both eyes, having only light 
perception, plus the anatomical loss or loss of use of one 
lower extremity; or (3) the loss or loss of use of one lower 
extremity, together with residuals of organic disease or 
injury or with loss of use of one upper extremity, which so 
affect the functions of balance or propulsion as to preclude 
locomotion without the aid of braces, crutches, canes or a 
wheelchair.  38 U.S.C.A. § 2101(a); 38 C.F.R. § 3.809.

The phrase "preclude locomotion" is defined as the necessity 
for regular and constant use of a wheelchair, braces, 
crutches or canes as a normal mode of locomotion although 
occasional locomotion by other methods may be possible. 
38 C.F.R. § 3.809(d).

If entitlement to specially adapted housing is not 
established, the veteran can qualify for a grant for 
necessary special home adaptations if he has compensation 
based on permanent and total service-connected disability 
which is due to one of the following: (1) blindness in both 
eyes with 5/200 visual acuity or less; or (2) includes the 
anatomical loss or loss of use of both hands.  The assistance 
referred to in this section will not be available to any 
veteran more than once.  38 C.F.R. § 3.809(a).

The Board finds that the veteran is not entitled to either 
specially adapted housing or special home adaptations.  He is 
not service-connected for any disability of the lower 
extremities.  

Although he is service-connected for decreased visual acuity 
of the left eye, the evidence does not indicate visual acuity 
of 5/200 or less, and he is not service-connected for 
impairment in both eyes.  This precludes entitlement to 
specially adapted housing.  Similarly, the veteran is not 
service connected for any disability of the hands, and VA 
examinations have not demonstrated loss of use of either 
hand, which precludes entitlement to special home 
adaptations.  Entitlement to both specially adapted housing 
and special home adaptations is not warranted.  38 U.S.C.A. 
§ 5107(b) (West 2002).





							(CONTINUED ON NEXT PAGE)
ORDER

The claim for § 1151 compensation for a below the knee 
amputation is denied.

The claim for § 1151 compensation for a left hip arthroplasty 
secondary to sepsis is denied.

Entitlement to SMC based on the need for aid and attendance 
or by reason of being housebound is denied.

Entitlement to an automobile and adaptive equipment or for 
adaptive equipment only is denied.

Entitlement to special home adaptation or specially adapted 
housing is denied.


____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


